Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merritt et al (6644006).

It should be noted that the recitation “for," "adapted," "arranged to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 

“(12) When the piston 66 is in the retracted position, the jaw teeth 72 and 74 of first and second jaw members 59 and 61, respectively, are matingly engaged as shown in FIG. 6. When jaw members 59 and 61 are matingly engaged, drive wheel 54 rotates on drive shaft 50 with jaw members 59 and 61 because jaw member 61 is held by splines (not shown) on drive shaft 50 so as to be rotatingly driven by drive shaft 50. When piston 66 is in the extended position shown in FIGS. 3 and 5, the second cam member 60 has rotated and the second jaw member 61 has moved axially along drive shaft 50 as shown in FIG. 7. FIG. 7 illustrates the "second non-rotating position" of second jaw member 61, which is no longer positioned on drive shaft 50 so as to engage splines on the drive shaft 50. In other words, second jaw member 61 is no longer rotating with drive shaft 50 because jaw member 61 has moved out of contact with the splined portion of drive shaft 50. As second cam member 60 is rotated, the jaw teeth 72 and 74 disengage (i.e., move axially apart) so that a space forms between jaw members 59 and 61 as the second jaw member 61 is pushed away from drive wheel 54 and first jaw member 59. In this manner, when piston 66 extended, the second cam member 60, its bearing, and second jaw member 61 fixed in the bearing are pushed away from drive wheel 54, thereby disengaging the jaw clutch cam assembly 56 so that drive wheel 54 no longer rotates with drive shaft 50.”

1. A pickup unit of an agricultural baler, comprising: 
a reel with a plurality of tines configured for lifting a crop material from a field, and the reel is rotatable in an operating direction and a reverse direction (14); and 
a drive system configured for driving the reel (46), comprising: 
a gearbox configured for engaging with and receiving motive power from a power take off (PTO) shaft of a towing vehicle for the agricultural baler (51, 15, 17); 
a drive shaft operably connected to the gearbox and the reel (50); and 
a first clutch connected to the drive shaft and configured for operably disconnecting motive power to the reel so that the reel is manually rotatable as the PTO shaft remains operably engaged with the gearbox (jaw clutch 56; intended use / capability is taught in quoted text above).

2. The pickup unit of claim 1, wherein the first clutch is a cutout pickup up clutch configured for operably disconnecting motive power to the reel upon an overloading of the pickup unit (intended use / capability is taught in quoted text above).

3. The pickup unit of claim 2, wherein the first clutch is configured for lowering a re-engagement speed to be below an idle speed of the PTO shaft (the capability is as taught above, the drive is not engaged, therefore its speed or “re-engagement” is below the idle speed).

The following are already addressed above, unless otherwise noted:

11. An agricultural baler, comprising: a frame; a main bale chamber (22) supported by the frame and configured for forming a bale; and a pickup unit located upstream of the main bale chamber and comprising a reel with a plurality of tines configured for lifting a crop material from a field, the reel is rotatable in an operating direction and a reverse direction, and a drive system configured for driving the reel, the drive system comprising: a gearbox configured for engaging with and receiving motive power from a power take off (PTO) shaft of a towing vehicle for the agricultural baler; a drive shaft operably connected to the gearbox; and a first clutch connected to the drive shaft and configured for operably disconnecting motive power to the reel so that the reel is manually rotatable as the PTO shaft remains operably engaged with the gearbox.

12. The agricultural baler of claim 11, wherein the first clutch is a cutout pickup up clutch configured for operably disconnecting motive power to the reel upon an overloading of the pickup unit.

13. The agricultural baler of claim 12, wherein the first clutch is configured for lowering a re-engagement speed to be below an idle speed of the PTO shaft.





Allowable Subject Matter
	Claim(s) 4-10, 14-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Hoffmann (2016/0235007) teaches an overload clutch 32 for a pickup / reel unit 1.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671